                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: December 3, 2019            Time: 11:51 – 12:21 =        Judge: EDWARD M. CHEN
                                        30 Minutes

Case No.: 18-cr-00203-EMC-1       Case Name: USA v. Christopher Lischewski
Attorneys for Government: Leslie Wulff, Manish Kumar, Mikal Condon, Andrew Schupanitz
Attorneys for Defendant: Elliot Peters, Nicholas Goldberg, Elizabeth McCloskey, Chris
Kearney, Katie Joyce, Jee Young
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                       Court Reporter: JoAnn Bryce
 Interpreter:                                         Probation Officer:


                                      PROCEEDINGS

Jury Verdict – Held.

                                         SUMMARY


All parties present – verdict read aloud. Verdict: GUILTY.

Filing of written post-trial motions due 1/13/2020; response due 2/10/2020; reply due 2/24/2020.
Hearing on motions set March 18, 2020 at 2:30 p.m. Matter REFERRED to U.S. Probation
Office for presentence investigation report. Sentencing set April 8, 2020 at 2:30 p.m.
